Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Response to Amendment
The amendment filed October 6, 2020 has been entered.  Claims 1 and 7 have been amended.  Claim 6 is canceled.  Currently, claims 1-5 and 7-15 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a mesh" in line 2.  With the amendment to claim 1 introducing the limitation of the support structure further comprising a conducting supporting mesh, it is unclear if the mesh of claim 7 is referring to the same component.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156).
Regarding claims 1-5, 7, 14-15, Tu et al. discloses a sensor apparatus configured for measuring a physiological parameter of a subject, comprising: a housing adapted to be worn by the subject (fig. 1); a support structure 10 coupled to and carried by the housing in a location configured between an inside of the housing and skin of the subject when worn (fig. 2), wherein the support structure comprises a flexible structure that includes a contact portion which is adapted to be positioned and biased, via the housing, against the skin of the subject (fig. 3), wherein only the flexible structure that includes the contact portion 111 is configured to receive kinetic energy imparted by a motion of the skin and not the housing, and wherein the support structure and the housing define an air space 222 between the contact portion and the inside of the housing, the air space further being configured for overlying the contact portion and the skin of the subject; and a motion sensor 12 coupled to the support structure for sensing movement of the contact portion of the support structure, wherein the motion sensor is adapted to move relative to the housing, wherein the support structure further comprises a conducting supporting component 122 and a non-conducting coating 121, wherein electrical connections to the motion sensor are made using the conducting supporting component ([0041], fig. 4).  Tu et al. does not expressly disclose wherein at least the contact portion of the support structure is gas permeable.  Vigano' et al. teaches providing a liquid impervious, gas permeable protective barrier to protect a sensor .

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) as applied to claims 1-5, 7, 14-15 above, and further in view of Lynde et al. (US PG Pub 2017/0311849).
Regarding claims 8-13, Tu et al. does not expressly disclose the sensor comprising a plurality of motion sensors.  Lynde et al. teaches to incorporate a plurality of motion sensors in order to detect movement of the human, in addition to pulse movement corresponding to an artery ([0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional patient motion data from additional motion sensors as taught by Lynde et al. in order to track fitness and health data ([0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792